Mourato v Suffolk County Water Auth. (2018 NY Slip Op 01912)





Mourato v Suffolk County Water Auth.


2018 NY Slip Op 01912


Decided on March 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2016-12346
 (Index No. 21142/15)

[*1]Clarimundo Mourato, appellant, 
vSuffolk County Water Authority, respondent.


Bruce E. Cohen & Associates, P.C., Melville, NY, for appellant.
White Fleischner & Fino, LLP, New York, NY (Alisa Dultz of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Pastoressa, J.), dated September 29, 2016, which granted the defendant's motion pursuant to CPLR 3211(a)(5) to dismiss the complaint as time-barred.
ORDERED that the order is affirmed, with costs.
Contrary to the plaintiff's contention, the statute of limitations was not tolled during the period between the defendant's demand for a hearing pursuant to General Municipal Law § 50-h and that hearing (see Baez v New York City Health & Hosps. Corp., 80 NY2d 571, 577; Mayayev v Metropolitan Transp. Auth. Bus, 74 AD3d 910, 911; Mignott v New York City Health & Hosps. Corp., 250 AD2d 165, 171). Accordingly, the Supreme Court properly granted the defendant's motion pursuant to CPLR 3211(a)(5) to dismiss the complaint as time-barred.
MASTRO, J.P., BALKIN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court